Case 4:20-cv-02895 Document 16 Filed on 01/19/21 in TXSD Page. 1 da tea 3 States ¢
i Gouys
" mp Piast 9 f Texay

| AN IQ p
227122 O24
TDCJ-Terrell
1300 FM 655
Rosharon, Texas 77583
_ January 5, 2021

Clerk
United States District Court

Southern District of Texas
P. O. Box 61010
Houston, Texas 7/7208

Re: C.A. No. 4:20-CV-2895
Appeal No.. 20-20554
Juan Enriquez v. Bobby Lumpkin
Dear Sir or Madam:

I received an information letter from the United States
Court of Appeals for the Fifth Circuit regarding the above
referenced appeal. The letter informed me that "Pfo se prisoners
nay reqyest the record from the district court to prepare their

riefs.

I request a copy of the record in theazabover referenced
to prepare my Brief for Appellayt.

Please let me know if a motion is. necessary.

Very truly yours,

eee Edward Larry Marshall
 

NORTH HOUSTON Tx 773 ge

Juan Enriquez en ae
4 15 JAN 2021 PMS L =

  
  

227122

 
   

TDGJ-Terrell —
1300 FM 655 Sousgaited aa
they, Stag: ;
Rosharon, Texas 77583 I "ip
V7
9 2024

Clerk

United States District Court
Southern District of Texas
P. O. Box 61010

Houston, Texas 77208

srace—icacegc | Ullal pfblbaggytfffbpifijeltijen)]ipiiitidiiail
